Order filed November 16, 2017




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00355-CR
                                 ____________

                         RONALD THOMAS, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 339th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1418275

                                      ORDER

      This court’s opinion affirming appellant’s conviction issued October 17,
2017. Court-appointed counsel has not filed a motion for rehearing. On November
1, 2017, appellant filed a motion to compel his attorney to deliver the record to him
and a motion to extend time to file a pro se motion for rehearing.

      We hereby direct the Judge of the 339th District Court to afford appellant an
opportunity to view the trial record in accordance with local procedure; that the clerk
of that court furnish the record to appellant on or before December 1, 2017; that the
clerk of that court certify to this court the date on which delivery of the record to
appellant is made.



                                  PER CURIAM